Citation Nr: 1531193	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether the claim for service connection for a disability of toes of the left foot should be reconsidered based on the receipt of service department records, and if so, whether service connection is warranted.

2.  Whether new and material evidence was received to reopen the claim for service connection for a right wrist/hand disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence was received to reopen the claim for service connection for a right knee disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence was received to reopen the claim for service connection for a right eye disability with vision loss, and if so, whether service connection is warranted.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1974 to June 1978, with additional, not yet verified, service while a member of the Army Reserves from 1982 to 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board recognizes the Veteran filed a notice of disagreement with the August 2013 denial of pension benefits, as well as the July 2014 denial of service connection for hernia and right middle finger disabilities.  In March 2014, however, a rating decision was issued awarding pension benefits, and in July 2014, the Veteran submitted a statement indicating his withdrawal of the notice of disagreement with the denial of service connection for hernia and right middle finger disabilities.  These issues, therefore, are not within the Board's jurisdiction.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board videoconference hearing in December 2014.  The transcript of that hearing is a part of the record before the Board. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of whether service connection is warranted for right and left knee disabilities, right shoulder disability, left foot (toe) disability, right wrist/hand disability, right eye macular degeneration, lumbar spine disability and cervical spine disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A March 2003 rating decision declined to reopen the Veteran's claim to reopen claims of entitlement to service connection for disability of toes of the left foot.

2.  The subsequently received evidence includes pertinent service department records that could have been obtained prior to the March 2003 rating decision.

3.  A March 2003 rating decision declined to reopen the Veteran's claim for service connection for a right eye disability resulting in defective vision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.


4.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.

5.  A June 2009 rating decision declined to reopen the Veteran's claims of entitlement to service connection for a right hand injury claimed as a right wrist injury, and entitlement to service connection for a right knee disability; the Veteran did not appeal the decision or submit any evidence within the appeal period.

6.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim service connection for disability of toes of the left foot have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

2.  New and material evidence was received to reopen the claim of entitlement to service connection for a right wrist/hand disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence was received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence was received to reopen the claim of entitlement to service connection for a right eye disability with vision loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Left Foot

Service connection for a left little toe injury was originally denied by way of an August 2002 rating decision on the basis that no disability of the toes on the left foot existed and based on the lack of in-service treatment of the toes of the left foot.  The issue was again adjudicated in the March 2003 rating decision.  At that time, the RO recognized in-service treatment of the 4th and 5th left toes, but again denied the claim on the basis that no current disability existed at that time.  The Veteran did not file any statement indicating disagreement with the March 2003 decision or submit any additional evidence within the appeal period.  The Veteran filed this claim to reopen in May 2010.

The evidence of record at the time of the March 2003 rating decision included service treatment records from January 1974 to January 1978 and from May 1982 to July 1983, private treatment records from University of Iowa Hospitals and Clinics dated between October 1990 and November 2000, and treatment records from the Iowa City VA Medical Center (VAMC) dated from January 2002 to June 2002.  The RO noted that there was no evidence of an injury of the left foot or toes in the service treatment records, and that the only post-service January 2002 VA treatment related to onychomycosis of the right and left great toenails.  Because there was no evidence of a disability of the left little toe or surrounding toes, the RO denied the claim.

Since March 2003, several Veteran statements, VA treatment records dated through June 2014, service treatment records dated during the Veteran's Reserve service, a May 2009 VA examination report, the Veteran's Social Security Administration records, and the transcript of the December 2014 Board videoconference hearing have been added to the record.  The records related to the Veteran's period of Reserve service include notation in a September 1998 service treatment record of an injury of the left distal metatarsal while participating in a physical readiness test.  The treatment record indicates that fracture should be ruled out.  This record is pertinent to the Veteran's claim and was available when the claim was previously decided.  Therefore, reconsideration of the claim is in order.

Right Wrist/Hand

Service connection for residuals of a soft tissue crush injury of the right hand was originally denied by way of a September 1978 rating decision on the basis that, while the Veteran did injure his right hand in service, he had no residuals of that injury as evidenced by an August 1978 VA examination report.  The Veteran filed claims to reopen the claim for service connection for a right hand/wrist disability several times thereafter.  These claims were denied by way of August 1980, April 1994, March 2003, and June 2009 rating decisions on the basis that no new and material evidence was received to show residuals of the in-service right hand/wrist injury.  The June 2009 denial was on the continuing basis that no disability was shown by the evidence, which at that time included a May 2009 VA examination report.  The Veteran did not file any statement indicating disagreement with the June 2009 decision related to the right hand/wrist or submit any additional evidence within the appeal period.  The Veteran filed this claim to reopen in October 2011.

The evidence of record and considered by the RO at the time of the June 2009 rating decision included service treatment records for the period of service from June 1974 to June 1978, treatment records from the Iowa City VAMC dated from January 2002 to March 2009, private treatment records from University of Iowa Hospitals and Clinics between October 1990 and November 2000, and a VA examination report dated in May 2009.  Again, the basis of that denial was that none of the evidence of record at the time of the June 2009 decision indicated the presence of a right hand/wrist disability related to the in-service injury.

Since June 2009, several Veteran statements, VA treatment records dated through June 2014, service treatment records dated during the Veteran's Reserve service, the Veteran's Social Security Administration records, and the transcript of the December 2014 Board videoconference hearing have been added to the record.  At the time of the Veteran's hearing, he reported the treatment he received at the time of his right hand injury in service, which included a sling and immobilization of his right arm and hand.  The Veteran reported that he experiences issues with his hand up through and including his shoulder.  The Board notes that the right shoulder disability is also on appeal.  In that the Veteran reported at the hearing that he presently experiences limited use of his right hand, this is suggestive of the presence of a current disability.  For purposes of determining whether reopening of the claim is in order, the credibility of the Veteran's statements is presumed.  This testimony is not cumulative or redundant of the evidence previously of record.  Moreover, it is material in that it was indeed the lack of current residuals of the in-service right hand injury that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for a right hand/wrist disability is warranted.

Right Knee

Service connection for a right knee disability was originally denied by way of a March 1989 rating decision.  At the time of this rating decision, the RO notified the Veteran that attempts to obtain service treatment records related to a July 1983 injury while the Veteran was enrolled in an ROTC program were unsuccessful.  The RO's denial was on the basis that no residual right knee disability existed.  The Veteran filed for service connection for a right knee disability again several times, and these claims were denied on the basis that no new and material evidence was received by way of rating decisions dated in April 1989, June 1990, November 1990, May 1991, and March 2003.  The Veteran did not file any statement indicating disagreement with the March 2003 decision or submit any additional evidence within the appeal period.  The Veteran filed this claim to reopen in December 2008.

The evidence of record at the time of the March 2003 rating decision included service treatment records from January 1974 to January 1978 and from May 1982 to July 1983, private treatment records from University of Iowa Hospitals and Clinics dated between October 1990 and November 2000, and treatment records from the Iowa City VAMC dated from January 2002 to June 2002.  The RO noted the previous denial on the basis that no current right knee disability existed and confirmed and continued the denial, presumably on the basis of continued absence of evidence of a right knee disability, although the reasoning was not explicitly stated in the rating decision.

Since March 2003, several Veteran statements, VA treatment records dated through June 2014, service treatment records dated during the Veteran's Reserve service and showing a 1991 right knee injury, a May 2009 VA examination report, the Veteran's Social Security Administration records, and the transcript of the December 2014 Board videoconference hearing have been added to the record.  Of particular importance is the hearing testimony during which the Veteran indicated that he has experienced right knee pain ever since a 1983 injury during his ROTC school.  He also testified that he had arthroscopy under Dr. Flory related to that injury, for which, he contends, VA paid.  For purposes of determining whether reopening of the claim is in order, the credibility of the Veteran's statements is presumed.  The Veteran's testimony is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material and reopening of the claim for service connection for a right knee disability is warranted.

Right Eye

Service connection for a right eye retina injury resulting in defective vision was originally denied by way of a May 1991 rating decision.  The RO denied the claim on the basis that there was no evidence of an in-service incurrence of any right eye injury.  The RO noted that the first evidence of a right eye injury was the Veteran's October 1990 statement indicating that he had been found to have retinal damage as a result of an injury.  The claim related to the right eye was denied again by way of August 2002 and March 2003 rating decisions.  The Veteran did not file any statement indicating disagreement with the March 2003 decision or submit any additional evidence within the appeal period.  The Veteran filed a statement again claiming entitlement to service connection for a right eye disability in December 2012.

The evidence of record at the time of the March 2003 rating decision included service treatment records from January 1974 to January 1978 and from May 1982 to July 1983, private treatment records from University of Iowa Hospitals and Clinics dated between October 1990 and November 2000, and treatment records from the Iowa City VAMC dated from January 2002 to June 2002.  A November 1991 submission by the Veteran included a March 1981 eye treatment record noting latent nystagmus with a suggestion that it is "most likely vascular, traumatic or inflammatory."  The RO in March 2003 explained that because no new evidence was submitted to establish the existence of a right eye disability related to any trauma in service, there was no basis to reopen the claim.

Since March 2003, several Veteran statements, VA treatment records dated through June 2014, service treatment records dated during the Veteran's Reserve service, the Veteran's Social Security Administration records, and the transcript of the December 2014 Board videoconference hearing have been added to the record.  Of particular importance is the Veteran's hearing testimony.  During the hearing, the Veteran described the in-service incident while in the Coast Guard during which his hand was caught in a pin and his body was thrown with a strong impact upon landing.  The Veteran argues that this impact was indeed the trauma referred to in the March 1981 eye treatment note already of record.  For purposes of determining whether reopening of the claim is in order, the credibility of the Veteran's statements is presumed.  The Veteran's testimony is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiae the claim.  Therefore, it is new and material and reopening of the claim is warranted.


ORDER

Pertinent service department records having been received, reconsideration of the claim for service connection for disability of toes of the left foot is granted.

New and material evidence having been received, reopening of the claim for service connection for a right wrist/hand disability is granted.

New and material evidence having been received, reopening of the claim for service connection for a right knee disability is granted.

New and material evidence having been received, reopening of the claim for service connection for a right eye disability with vision loss is granted.


REMAND

The Board finds that additional development is required prior to its adjudication of the claims remaining on appeal.

The Board's review of the record reveals that the Veteran is essentially claiming that each of the disabilities for which he is seeking service connection is a residual of several incidents during both his active duty in the U.S. Coast Guard, as well as incidents having occurred during his Reserve service.

At the December 2014 hearing, the Veteran reported on a July 1983 injury during an ROTC Advanced Camp, which he contends caused disability of his right knee.  See hearing transcript at pages 3 and 4.  He claims he has had right knee pain ever since that incident.  He also suggested that cartilage damage at that time ultimately resulted in cysts up and down his back, causing his claimed back disability.  See hearing transcript at page 9.  The Veteran reported that his left knee was injured during an incident on bleachers while at the ROTC advanced camp.  See hearing transcript at page 27.  The Veteran suggests that his right shoulder, and his right hand and wrist were injured during a July 1974 incident onboard the Coast Guard Cutter Scioto.  See hearing transcript at pages 10 - 25.  He also contends that his back disability was caused by service in medical logistics in the Army Reserve, during which he lifted 40-pound boxes for sixteen years.  See hearing transcript at page 34.  Further, he suggested at the hearing that he may have hurt his back at the time of the 1983 incident.  See hearing transcript at page 36.  Moreover, the Veteran suggests that he may have had a concussion at the time of the 1983 incident which caused his claimed eye disorder.  See hearing transcript at page 43.  

Private Treatment Records 

Further review of the record reveals that VA has not yet met the duty to assist the Veteran in the development of evidence relevant to his claims.  Initially, the Board observes that the Veteran submitted authorizations to obtain records (VA Forms 21-4142) in February 2013, June 2013, September 2013, and October 2013.  These records were to be obtained from United Methodist Medical Center (also referred to as Iowa Methodist Medical Center), Radiology Professional Corporation, Dr. Rebarcak, Dr. Massick, Dr. Henkel, Drs. Quinn and Burhan, Dr. Florey, and New York Hospital.  In June 2013, the RO requested records from United Methodist Medical Center and Radiology Professional Corporation.  A follow up letter was mailed to Radiology Professional Corporation in July 2013, as well as a letter to Dr. Rebarcak.  In January 2014, the RO received records from Dr. Rebarcak.  The RO also in January 2014, sent letters to Iowa Medical Center/Dr. Flory (these two health care facilities are one in the same) and New York Hospital.  In March 2014, New York Hospital responded indicating that they had no record of treatment of the Veteran.  The record, however, includes returned mail from the United States Postal Service related to the request for records from Iowa Medical Center/Dr. Flory.  There is no indication in the record that the RO notified the Veteran of this inability to obtain records or otherwise took the action required under 38 C.F.R. § 3.159(e) (2014).  Moreover, the record does not show that the RO requested records from Drs. Massick, Henkel, Quinn or Burhan (the physicians listed in the September 2013 VA Form 21-4142).  On remand, the RO or Appeals Management Center (AMC) must make an effort to obtain relevant private records identified and authorized by the Veteran.  38 C.F.R. § 3.159(c)(1) (2014).
 
Service Treatment Records and Dates of Service

The Veteran reported at his December 2014 Board hearing that he was in the Coast Guard from 1974 to 1978 and then in the Army Reserves from 1982 to 1999, during which he participated in an ROTC program.  See hearing transcript at page 48.  He reported that he had periods of active duty for training (ACDUTRA) and periods of inactive duty for training (INACDUTRA).  See hearing transcript at page 48.  The evidence of record includes service treatment records for the active duty Coast Guard service.  There are additional service treatment records dated in 1975, 1977, 1978, and 1998 in the file; however, the complete service treatment records for the Veteran's reserve service do not appear to be a part of the record before the Board.  In fact, earlier rating decisions indeed indicate that the Veteran's complete service treatment records related to his reserve service were not a part of the record before the RO.  Further, the dates and types of service (ACDUTRA/INACDUTRA) for the period following the Veteran's 1978 discharge from the Coast Guard are unclear from the record.  On remand, the RO or AMC must obtain all available, outstanding service treatment records related to the Veteran's entire period of Reserve service, and verify the dates and types of service in the Reserves.  38 C.F.R. § 3.159(c)(2) (2014).

Also, the record before the Board includes VA treatment records dated through June 2014, largely from VA treatment facilities in Des Moines, Iowa.  On remand, relevant ongoing VA treatment records should be obtained and associated with the record before the Board.

VA Examination(s)

As noted above, the Veterans claims largely surround the suggestion that he has current disabilities resulting from several in service incidents and accidents.  Once the record is fully developed, to include the addition of all pertinent service treatment records, a determination of the Veteran's dates of ACDUTRA and INACDUTRA, and the addition of ongoing VA treatment records, the RO or AMC should afford the Veteran appropriate VA examination(s) to determine the current nature and etiology of his claimed left and right knee, right shoulder, right wrist/hand, lumbar spine, left toe, and right eye disorders.  38 C.F.R. § 3.159(c)(4) (2014).

Service Connection - Cervical Spine

With regard to claim for service connection for a cervical spine disability, the Veteran requested a videoconference hearing at the time of his April 2014 substantive appeal.  The Veteran was afforded a Board videoconference hearing in December 2014, however, the cervical spine issue was inadvertently omitted by both the Board and the Veteran's representative from the list of issues to be discussed on the date of the hearing.  Thus, the Veteran has not yet been afforded his requested videoconference hearing on the cervical spine issue.  Therefore, if this claim is not granted while the case is in remand status and the Veteran does not withdraw the hearing request, the requested hearing should be scheduled.  

Accordingly, the case is REMANDED to the RO or AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include:

- any pertinent, ongoing records dated since June 2014 from any VA healthcare facility where the Veteran has received treatment;

- the Veteran's complete STRs pertaining to his Reserve service following his 1978 discharge from the Coast Guard (the Veteran reported Reserve service as lasting from 1982 to 1999; 

- any private treatment records identified and authorized by the Veteran, to include from the facilities identified in the February 2013, June 2013, September 2013, and October 2013 VA Forms 21-4142 (see discussion of the development in the Remand narrative, above).  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  The RO or AMC must obtain any service personnel records available to show the Veteran's periods of INACDUTRA/ACDUTRA between 1982 and 1999.  Any line of duty determinations during any of these periods of service should also be associated with the record before the Board.

3.  Once the record is developed to the extent possible, the RO or AMC should afford the Veteran an examination or examinations by a physician(s) with sufficient expertise to determine the etiology of his claimed left and right knee, right shoulder, right wrist/hand, lumbar spine, left toe, and right eye disorders.  All pertinent evidence must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any left and right knee, right shoulder, right wrist/hand, lumbar spine, left toe, and right eye disorder present during the pendency of these claims is etiologically related to the Veteran's active duty or has any relationship to the identified periods of INACDUTRA or ACDUTRA.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case.  

6.  Then, the Veteran should be scheduled for a videoconference hearing before the Board on his claim for service connection for a cervical spine disorder in accordance with the docket number of his appeal, unless the hearing request is withdrawn or the claim has been granted to the Veteran's satisfaction.  Ensure that notice of the hearing is sent to the Veteran's current address of record.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


